Citation Nr: 1016223	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
other than pustular acne, claimed as eczema or psoriasis.

2.  Entitlement to service connection for a disability 
manifested by a tilted pelvis. 

3.  Entitlement to service connection for a bilateral foot 
disability. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 
1966 and July 1966 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2007, 
a statement of the case was issued in April 2008, and a 
substantive appeal was received in May 2008.  


FINDINGS OF FACT

1.  A skin disability, other than pustular acne, was not 
manifested during service, nor is any skin disability 
causally or etiologically related to the Veteran's active 
service. 

2.  A disability manifested by a tilted pelvis was not 
manifested during service, nor is any disability manifested 
by a tilted pelvis causally or etiologically related to the 
Veteran's active service.

3.  A bilateral foot disability was not manifested during 
service, nor is any bilateral foot disability causally or 
etiologically related to the Veteran's active service.

4.  A May 1984 rating decision denied service connection for 
a back disability; the Veteran did not file a timely notice 
of disagreement.

5.  Evidence received since the May 1984 rating decision does 
not relate to the unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for a back disability and does not raise a reasonable 
possibility of substantiating the back disability claim.

6.  A February 2000 rating decision denied service connection 
for residuals of a right knee injury with traumatic 
arthritis; the Veteran did not file a timely notice of 
disagreement.

7.  Evidence received since the February 2000 rating decision 
does not relate to the unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for residuals of a right knee injury with traumatic arthritis 
and does not raise a reasonable possibility of substantiating 
the right knee disability claim.


CONCLUSIONS OF LAW

1.  A skin disability, other than pustular acne, was not 
incurred in or aggravated by the Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A disability manifested by a tilted pelvis was not 
incurred in or aggravated by the Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  A bilateral foot disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

4.  The May 1984 rating decision which denied reopening a 
claim of entitlement to service connection for a back 
disability is final.  38 U.S.C.A. § 7105 (West 2002).

5.  New and material evidence has not been received since the 
February 2000 denial of service connection for a back 
disability and the claim of entitlement to service connection 
for a back disability is not reopened.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303 (2009).

6.  The February 2000 rating decision which denied reopening 
a claim of entitlement to service connection for residuals of 
a right knee injury with traumatic arthritis is final.  
38 U.S.C.A. § 7105 (West 2002).

7.  New and material evidence has not been received since the 
February 2000 denial of service connection for residuals of a 
right knee injury with traumatic arthritis and the claim of 
entitlement to service connection for residuals of a right 
knee injury with traumatic arthritis is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated December 
2005, June 2006, and April 2008 the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  The VCAA letter to the appellant 
was provided in December 2005 prior to the initial 
unfavorable decision in September 2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the April 2008 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The 
December 2005 correspondence meets the requirements 
addressing new and material evidence as set forth in Kent.  

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in July 2009, 
thereby curing any defect in the timing of the notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, and lay 
evidence.  By letters dated in March and July 2009, and by 
supplemental statements of the case dated in April 2009 and 
July 2009, VA notified the Veteran that records were 
unavailable from certain VA medical centers.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R.  § 3.159(c).  
No additional obtainable pertinent evidence has been 
identified by the claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claimed disabilities.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  

The file contains no competent evidence showing a current 
skin disability and no competent evidence indicating a skin 
disability other than pustular acne during service.  Without 
evidence of a current disability or a disability during 
service, a VA examination is not required under the standards 
of McLendon.  Additionally, the Board notes that the Veteran 
received a VA examination of his skin in response to a claim 
of entitlement to an increased disability rating for pustular 
acne.  The examination also addressed other possible skin 
complaints.  Regarding the Veteran's claim of a tilted 
pelvis, again, the record lacks any evidence of a current 
disability and any evidence of a disability during service.  
At no point has the Veteran complained of pelvic discomfort 
during or after service.  In regards to the bilateral foot 
disability claim, the Veteran's records once again fail to 
show any evidence of a foot disability during service or a 
foot disability following service.  The record is completely 
silent regarding any complaints, treatment, or diagnosis of a 
foot disability.  The standards set forth in McLendon are not 
met for any issues on appeal.  There is otherwise sufficient 
competent evidence to decide the claim. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.



Analysis

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Skin Disability

On a December 1963 report of medical examination, the 
examiner marked the Veteran's head, face, neck, scalp, and 
skin as clinically normal.  On November 1968, June 1974, and 
June 1978 reenlistment reports of medical history, the 
Veteran specifically marked no when asked have you ever had 
or have you now skin diseases.  On November 1968, June 1974, 
and June 1978 reports of medical examination, the examiner 
marked the Veteran's skin as clinically normal.  Service 
treatment records show that in March 1980 the Veteran 
attended a follow up for a rash.  The examiner noted rash is 
unchanged, still scattered follicular pustules.  In November 
1980 the Veteran presented with complaints of a rash.  The 
examiner noted pimple like lesions with scarring and 
scabbing.  The Veteran was then seen for a dermatology 
consult in December 1980.  At that time, the Veteran showed 
healed acne form lesions on the upper back in the middle and 
on the forehead area.  Most lesions were healed, but some 
were only partially.  The examiner noted excoriated papules.  
In September 1982, the examiner noted acne (excoriated) 
condition, with an acne lesions over the forehead, chest, and 
buttocks.  On a March 1983 record the examiner noted raised 
papules over upper chest and back.  The examiner diagnosed 
acne.  An April 1983 record showed treatment for acne for the 
past five years.  In May 1983, the examiner noted chronic 
scarring with papular lesions on the facial area, upper back, 
and chest, as well as on the lumbar area down to the 
buttocks.  He diagnosed acne scarring with excoriation.  On a 
January 1984 retirement report of medical history, the 
Veteran specifically marked no when asked have you ever had 
or have you now skin diseases.  On the corresponding 
retirement report of medical examination, the examiner noted 
the Veteran's skin as clinically normal.  On a February 1984 
record, the Veteran was diagnosed with acne and received a 
refill of his medications.

Post-service, the Veteran received a VA examination in June 
2006 to address a separate claim for an increased disability 
rating for pustular acne.  The examiner noted that the 
Veteran's face, chest, back, neck, and buttocks were 
completely clear without any scarring or rash noted.  The 
examiner noted normal skin on examination with no evidence of 
any pustular acne or previous scarring and no evidence of 
eczema.  The remainder of the record is silent regarding any 
skin complaints.  

The Board finds that entitlement to service connection for a 
skin disability is not warranted.  The Board notes that the 
Veteran has been service connected for pustular acne from 
March 1984.  As such, the Board is only considering skin 
disabilities other than acne.  Service treatment records 
failed to show complaints, treatment, or a diagnosis of a 
skin disability other than acne during service.  The 
Veteran's skin was marked as clinically normal on the January 
1984 separation medical examination.  Additionally, there is 
no evidence of a skin disability after service.  A VA 
examiner in June 2006 specifically noted normal skin with no 
scarring or rash and no evidence of eczema.  

Without a disability noted in service and without a current 
disability, the Veteran may not be granted service-
connection.  While acknowledging the Veteran's belief that he 
has a disability due to service, the Veteran has not 
demonstrated that he has expertise in medical matters.  While 
there is no bright line exclusionary rule that a lay person 
cannot provide opinion evidence as to a nexus between an 
inservice event and a current condition, not all medical 
questions lend themselves to lay opinion evidence.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
In Davidson, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In 
footnote 4 of Jandreau, the Federal Circuit indicated that 
the complexity of the claimed disability is to be considered 
in determining whether lay evidence is competent.  As to a 
nexus opinion relating any inservice skin disability to a 
current skin disability, the Board finds that the etiology of 
the Veteran's tinnitus is too complex an issue, one typically 
determined by persons with specific medical training, to lend 
itself to lay opinion evidence.  Hence, to the extent that 
the Veteran seeks to provide a nexus opinion in this regard, 
such opinion is not competent evidence.

The Veteran is certainly competent to testify as to symptoms 
such as itching or a rash which are non-medical in nature; 
however, as stated above, he is not competent to render a 
medical diagnosis or etiology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  No medical or lay evidence in the record 
finds a current skin disability, other than the Veteran's 
claim that he has permanently lost his eyebrows due to his 
inservice skin complaints.  However, the only inservice skin 
complaints relate to the Veteran's acne, for which he is 
already service-connected.   The only post-service medical 
examination in the file was provided by the VA examiner in 
June 2006, which showed normal skin and no eczema.  There is 
no contrary medical evidence of record.

Given the lack of evidence showing a skin disability other 
than acne in service and the lack of evidence showing a skin 
disability following service, the Board finds that a 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


Tilted Pelvis

On a December 1963 annual report of medical history, the 
Veteran specifically marked no when asked have you ever had 
or have you now arthritis, rheumatism, or bone, joint, or 
other deformity. On a December 1963 report of medical 
examination, the examiner marked the Veteran's lower 
extremities, spine, and other musculoskeletal as clinically 
normal.  On November 1968, June 1974, and June 1978 
reenlistment reports of medical history, the Veteran 
specifically marked no when asked have you ever had or have 
you now bone, joint, or other deformity, or arthritis, 
rheumatism, or bursitis.  On November 1968, June 1974, and 
June 1978 reports of medical examination, the examiner marked 
the Veteran's spine, lower extremities, and other 
musculoskeletal as clinically normal.  

The record shows that in June 1983 the Veteran reported with 
complaints of low back pain after a fall down steps.  His 
neuro checks were good and he could move his extremities.  
The examiner ordered x-rays.  He noted no fracture or damage 
of the entire spine.  A second June 1983 record showed no 
deformities or discoloration.  The examiner did not note  
tenderness on palpation L1 and superiorly and laterally up to 
rib cage.  The SI joints were without pain on palpation.  The 
examiner diagnosed acute muscle spasm.  The Veteran again 
presented in June 1983 for low back discomfort.  The examiner 
noted muscle spasms of the back.  

On a January 1984 retirement report of medical history, the 
Veteran specifically marked no when asked have you ever had 
or have you now arthritis, rheumatism, or bursitis, or bone, 
joint, or other deformity.  He did note broken bones.  The 
examiner listed this as fracture right leg - resolved.  On 
the corresponding retirement report of medical examination, 
the examiner noted the Veteran's lower extremities, spine, 
and other musculoskeletal as clinically normal.  

Post-service, the record is entirely silent regarding any 
complaints, treatment, or diagnosis of a tilted pelvis.  In 
an October 2005 claim, the Veteran noted a tilted pelvis.  In 
his August 2007 notice of disagreement, he noted falling down 
a flight of stairs prior to his retirement and being treated 
without x-rays.  He also claimed he did not receive a 
retirement physical. 

The Board finds that entitlement to service connection for a 
disability manifested by a tilted pelvis is not warranted.  
Again, while there is no bright line exclusionary rule that a 
lay person cannot provide opinion evidence as to a nexus 
between an inservice event and a current condition, not all 
medical questions lend themselves to lay opinion evidence.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  In Davidson, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) referred to Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  
In footnote 4 of Jandreau, the Federal Circuit indicated that 
the complexity of the claimed disability is to be considered 
in determining whether lay evidence is competent.  As to a 
nexus opinion relating any current tilted pelvis disability 
to an inservice injury, the Board finds that the diagnosis 
and etiology is too complex an issue, one typically 
determined by persons with specific medical training, to lend 
itself to lay opinion evidence.  Hence, to the extent that 
the Veteran seeks to provide a nexus opinion in this regard, 
such opinion is not competent evidence.

Additionally, the Board notes that the Veteran is not a 
reliable historian regarding his experiences in the military.  
The Veteran claimed in his August 2007 notice of disagreement 
that he fell down a flight of stairs in service, but never 
received x-rays and was then retired in a few days with no 
retirement physical.  The evidence shows that the Veteran did 
receive x-rays in June 1983 after he fell down the stairs 
while in service.  Additionally, the Veteran received a 
separation examination in January 1984 at the end of his 
service.  Significantly, the Veteran had no complaints of 
pelvic discomfort while being treated for the injury or in 
the six months following the injury while the Veteran was 
still in service.  

The first complaint of a tilted pelvis is documented in the 
Veteran's October 2005 claim, over twenty years after the 
Veteran's separation from service.  The Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Based on the evidence of record, which fails to show a 
current disability or a disability in service, the Board 
finds that a preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Bilateral Foot Disability

On a December 1963 annual report of medical history, the 
Veteran specifically marked no when asked have you ever had 
or have you now foot trouble.  On a December 1963 report of 
medical examination, the examiner marked the Veteran's feet 
as clinically normal.  On November 1968, June 1974, and June 
1978 reenlistment reports of medical history, the Veteran 
specifically marked no when asked have you ever had or have 
you now foot trouble.  On November 1968, June 1974, and June 
1978 reports of medical examination, the examiner marked the 
Veteran's feet as clinically normal.  On a January 1984 
retirement report of medical history, the Veteran 
specifically marked no when asked have you ever had or have 
you now foot trouble.  On the corresponding retirement report 
of medical examination, the examiner noted the Veteran's feet 
as clinically normal.  

Post-service, the Board notes a January 1990 record that 
showed a bunionectomy of the left and right foot resolved in 
November 1988.  The remainder of the record is silent 
regarding any complaints, treatment, or diagnosis of a 
bilateral foot disability.  In his August 2007 notice of 
disagreement, the Veteran noted that he experiences a 
tightness on the bottom of his feet and an inability to fully 
bend the toes of his left foot.  He claims that this is due 
to nerve damage caused by a tilted pelvis.  

The Board acknowledges the Veteran's assertion that his foot 
disability is related to his tilted pelvis.  However, as the 
Veteran's tilted pelvis is not entitled to service connection 
as explained above in this decision, the Board will analyze 
only whether the Veteran's foot disability is entitled to 
direct service connection.  The Board finds that entitlement 
to service connection for a bilateral foot disability on a 
direct basis is not warranted.

The evidence fails to show any complaints, treatments, or 
diagnosis of a foot disability while in service.  The Veteran 
consistently reported no foot trouble on his reports of 
medical history and the military examiners consistently noted 
the Veteran's feet as clinically normal.  The Veteran at no 
point asserted that he had a foot disability or an injury to 
his feet in service.   Again, applicable law provides that 
service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty.  38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The Veteran did not have an inservice 
disability, nor did he have any symptoms during service or a 
continuity of symptomatology following service.  
Additionally, the evidence fails to establish that any 
current bilateral foot disability was incurred during 
service.  

As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

New and Material Evidence

The appellant's application to reopen his prior claims 
involves underlying questions of entitlement to service 
connection for a back disability and a right knee disability.  
As seen above, applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When an appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record

Back Disability

A review of the record shows that a claim of entitlement to 
service connection for a back disability was last denied by 
the RO in May 1984.  The appellant was informed of the 
decision in a June 1984 notification letter.  The appellant 
did not file a notice of disagreement within one year from 
the date of the notification of the rating decision to appeal 
the denial of the claim.  That decision is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In October 2005, the Veteran submitted a statement that 
included a claim for a back disability.  In a September 2006 
rating decision, the RO denied reopening of the claim.  The 
present appeal ensued.  

The original appeal was denied, in part, due to a lack of 
evidence showing that the Veteran had a current disability 
related to service.  The RO based their decision on the lack 
of complaints, diagnosis, or treatment of a back disability 
from June 1983 through separation from service and no back 
disability found at separation.  Since the May 1984 rating 
decision, the Veteran has submitted medical evidence 
addressing his back disability.  

The file includes evidence showing chronic low back pain in 
August 1999 onset after surgery two years prior.  The 
examiner noted no lateral curves and no pain or tenderness to 
palpation.  In May 2006, the Veteran was seen for complaints 
of bilateral back pain for two days.  After physical 
examination and labwork, the examiner diagnosed post-renal 
obstruction resulting in retention, which is likely 
responsible for his bilateral back pain.  Another May 2006 VA 
record shows that the Veteran's back pain disappeared after a 
few days.  No further evidence regarding the Veteran's back 
disability has been received.   

The Board then turns to whether the evidence received since 
the May 1984 rating decision is new and material.  The 
evidence is new as it includes medical records not previously 
considered.  The Board finds however that the evidence is not 
material.  It does not relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, it does 
not show that the Veteran has a current back disability 
related to his active service.  The evidence instead shows 
back pain due to renal obstruction and back pain due to 
surgery, the onset of which was over a decade after the 
Veteran's separation from service.  Additionally, the 
evidence fails to raise a reasonable possibility of 
substantiating the claim.  As no new and material evidence 
has been received by the Board, the Veteran's claim of 
entitlement to service connection for a back disability is 
not reopened.

Right Knee Disability

In August 1985 the RO wrote to the Veteran and informed him 
that he was not entitled to service connection for 
disabilities resulting from a September 25, 1978 auto 
accident because that accident had been due to the Veteran's 
own willful misconduct.

A review of the record shows that a claim of entitlement to 
service connection for a right knee disability was originally 
denied in January 1989.  The Veteran did not submit a notice 
of disagreement regarding that claim and the decision became 
final.  The RO denied reopening the Veteran's claim in 
December 1991.  Again, the Veteran did not submit a notice of 
disagreement regarding that claim and the decision became 
final.  Most recently, the RO denied reopening the claim in 
February 2000.  The appellant was informed of the decision in 
a February 2000 notification letter.  The appellant did not 
file a notice of disagreement within one year from the date 
of the notification of the rating decision to appeal the 
denial of the claim.  That decision is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; See also Evans v. 
Brown, 9 Vet.App. 273, 285 (1996), overruled on other grounds 
by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (stating 
that in order to reopen a claim there must be new and 
material evidence presented or secured "since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the 
merits.").  

In October 2005, the Veteran submitted a statement that 
included a claim regarding his right knee disability.  In a 
September 2006 rating decision, the RO denied reopening of 
the claim.  The present appeal ensued.  

The original appeal was denied, in part, due to a lack of 
evidence showing that the Veteran's pre-existing right knee 
disability was permanently aggravated while in service.  
Since the February 2000 rating decision, the Veteran has 
submitted evidence showing a total knee arthroplasty in June 
1997 and a statement from the Veteran dated December 2005 
noting that his knee disability worsened during his twenty 
years of active service.  No further evidence has been 
received by the Board regarding the Veteran's right knee 
disability.  

The Board acknowledges that the evidence is considered new, 
as the record of a total knee replacement was not off record 
in February 2000.  However, the evidence is not material as 
it does not relate to an unestablished fact necessary to 
substantiate the claim.  The evidence fails to raise a 
reasonable possibility of substantiating the claim as it does 
not relate to whether the Veteran's pre-existing right knee 
disability was permanently aggravated while in service.  As 
no new and material evidence has been received by the Board, 
a claim of entitlement to service connection for a right knee 
disability is not reopened.  


ORDER

Entitlement to service connection for a skin disability, 
other than pustular acne, is denied.

Entitlement to service connection for a disability manifested 
by a tilted pelvis is denied. 

Entitlement to service connection for a bilateral foot 
disability is denied.

New and material evidence has not been received to reopen the 
claim of service connection for a back disability. 

New and material evidence has not been received to reopen the 
claim of service connection for residuals of a right knee 
injury with traumatic arthritis. 




____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


